Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 7/11/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a parameter acquisition unit that obtains a parameter indicating a state of the 5parallel-cell block; 
a parameter ratio calculation unit, a moving-average calculation unit,
an index value calculation unit, and a state determination unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Examiner has identified the corresponding structure as an electronic control unit, see Fig. 1 item 300, and equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities. Please amend as follows: “an index value calculation unit that obtains an index value that is a difference between the parameter ratio of the parallel-cell block to be determined and the moving-average value of the parameter ratio”. Appropriate correction is required. Claim 10 requires a similar correction.
Claim 2 is objected to because of the following informalities. Please amend as follows:  “wherein the parameter ratio calculation unit calculates a second parameter ratio that is [[a]]the ratio of the parameter of the parallel-cell block to be determined to an average value of parameters of a plurality of parallel-cell blocks excluding the parallel-cell block to be determined”.  Appropriate correction is required. Claim 11 requires a similar correction.
Claim 3 is objected to because of the following informalities. Please amend as follows: “wherein the parameter acquisition unit obtains the parameter of the parallel-cell block to be determined whenever a predetermined time arrives, and the index value calculation unit calculates the index value based on a moving-average value of the parameter ratio calculated using a parameter of the parallel-cell block to be determined obtained  when the predetermined time immediately previously arrives and a parameter of the parallel-cell block to be determined obtained when the predetermined time currently arrives.” Appropriate correction is required.
Claim 5 is objected to because of the following informalities. Please amend as follows: “wherein the parameter acquisition unit obtains the parameter of the parallel-cell block to be determined whenever a predetermined time arrives, and the temperature of the parallel-cell block to be determined is that of the parallel-cell block to be determined at the predetermined time.” Appropriate correction is required.
Claim 7 is objected to because of the following informalities. Please amend as follows: “wherein the parameter of the parallel-cell block to be determined is at least one of an internal resistance of the parallel-cell block of the parallel-cell block to be determined, an amount of self-discharge by the parallel-cell block of the parallel-cell block to be determined, and a cell capacity of the parallel-cell block of the parallel-cell block to be determined.” Appropriate correction is required.
Claim 8 is objected to because of the following informalities. Please amend as follows: “and determines the degraded state of the parallel-cell block to be determined, based on the parameter of the parallel-cell block to be determined.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a moving-average calculation unit that calculates a moving-average value of the parameter ratio”. It is unclear how a moving average would be taken of a single parameter value since a moving average requires averaging a plurality of values over time. Examiner notes that claim 3 includes language that clearly indicates how a moving average would be calculated. Claim 10 recites similarly indefinite language. Therefore claims 1-2, 4-11 are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101. The claimed invention is directed to the abstract concept of performing mental steps without significantly more. The claim(s) recite(s) the following abstract concepts of Claims 1 and 10 in BOLD of:
Claim 1:
a parameter acquisition unit that obtains a parameter indicating a state of the 5parallel-cell block; 
a parameter ratio calculation unit that calculates a parameter ratio that is a ratio of a parameter of a parallel-cell block to be determined to an average value of parameters of a plurality of parallel-cell blocks; 
a moving-average calculation unit that calculates a moving-average value of the 10parameter ratio; 
an index value calculation unit that obtains an index value that is a difference between the parameter ratio of the parallel-cell block to be determined and the moving-average value; and 
a state determination unit that determines a state of the parallel-cell block to be 15determined, based on the index value.  
Claim 10:
obtaining a parameter indicating a state of the parallel-cell block; 
5calculating a parameter ratio that is a ratio of a parameter of a parallel-cell block to be determined to an average value of parameters of a plurality of parallel-cell blocks; 
calculating a moving-average value of the parameter ratio; 
obtaining an index value that is a difference between the parameter ratio of the parallel-cell block to be determined and the moving-average value; and 
10determining a state of the parallel-cell block to be determined, based on the index value.  
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because units for calculating and obtaining parameters are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Additionally, obtaining parameters can be considered necessary data gathering. As recited in MPEP section 2106.05(g), necessary data gathering is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  
Claims 2-9 and 11 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea. 

Examiner’s Notes
Regarding claims 1 and 10, Monden et al, US 20190081369 teaches A device that determines a state of a battery pack comprising three or more series-connected parallel-cell blocks each including a plurality of cells connected in parallel (e.g. see abstract and Fig. 3),
a parameter acquisition unit that obtains a parameter indicating a state of the 5parallel-cell block (e.g. “The calculator 74 (i.e. a parameter acquisition unit) then calculates a direct-current internal resistance value (i.e. obtains a parameter indicating a state) of each of the parallel cell blocks 61”, see paragraph [0077])); 
a parameter ratio calculation unit that calculates a parameter ratio that is a ratio of a parameter of a parallel-cell block to be determined to an average value of parameters of a plurality of parallel-cell blocks (e.g. “The calculator 74 then calculates the ratio RT of the maximum direct-current internal resistance Rmax (i.e. a parameter of a parallel-cell block to be determined) to the average value of the direct-current internal resistances (i.e. to an average value of parameters of a plurality of parallel-cell blocks) by the following formula: RT = Rmax / ((R1+R2+R3) / 3).”, see paragraph [0083]) ; 
a state determination unit that determines a state of the parallel-cell block to be determined (e.g. see abstract, “A battery monitoring device according to an embodiment monitors a state of a secondary battery block including parallel cell blocks connected in series each of which includes battery cells connected in parallel”).
Suzuki et al, US 20170030976 teaches a parameter acquisition unit that obtains a parameter indicating a state of the 5cell block (e.g. “The second voltage measurement unit 22 is a circuit which measures (i.e. a parameter acquisition unit that obtains ) a voltage (hereinafter, referred to as a total voltage Vt) (i.e. a parameter indicating a state) of all of the N battery cells constituting the battery pack 10 (i.e. cell block).,” see paragraph [0034]) ; 
a parameter ratio calculation unit that calculates a parameter ratio that is a ratio of a parameter of a cell block to be determined to an average value of parameters of a plurality of cell blocks; 
 (e.g. “the “cell voltage ratio” (i.e. calculates a parameter ratio) is a ratio of an individual cell voltage measurement value (i.e. parameter of a cell block to be determined) to a total sum of N cell voltage measurement values vc(1,t) to vc(N,t) (i.e. to a sum value of parameter of a cell blocks) In the specification, a cell voltage ratio of a battery cell C(k) at a time t is denoted by a (k, t). The cell voltage ratio a (k, t) is obtained by the following Formula (1),”, see paragraph [0052] and equation (1)).
Nishikawa et al., US 20190181663 teaches a moving-average calculation unit that calculates a moving-average value of the 10parameter (e.g. see paragraph [0023], “Incidentally, the above (equation 1) is an example of smoothing processing and different smoothing processing may be used. The smoothing voltage may be produced by, for example, calculating a moving average of the detecting voltage during a certain period.”).
Thomann et al., “An efficient monitoring concept with control charts for on-line sensors”, Water Science & Technology, 2002 teaches determining a state of a device by determining the difference between a parameter value and the average (e.g. see Fig. 3 and 6).
However none of the prior art alone or in combination teaches a parameter ratio calculation unit that calculates a parameter ratio that is a ratio of a parameter of a parallel-cell block to be determined to an average value of parameters of a plurality of parallel-cell blocks; 
a moving-average calculation unit that calculates a moving-average value of the 10parameter ratio; 
an index value calculation unit that obtains an index value that is a difference between the parameter ratio of the parallel-cell block to be determined and the moving-average value; and 
a state determination unit that determines a state of the parallel-cell block to be 15determined, based on the index value (emphasis bold) in combination with the rest of the claim limitations.
Examiner notes the claims are rejected under 35 U.S.C. 112(b) and 35 U.S.C. 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862